DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1)

Claim 12 recites :
“
The method of claim 3, 
                     wherein in response to that AC barring check is performed on the NAS triggered event and detecting that the terminal enters a connected state, the performing AC barring check on the RAN paging comprises:

obtaining an AC barring check result from performing AC barring check on the
NAS triggered event;
in response to that the AC barring check result indicates an approval and
detecting that the terminal enters the connected state, 
performing data transmission triggered by the RAN paging in the connected state without performing AC barring check on the RAN paging; and

in response to that the AC barring check result indicates a rejection, performing
AC barring check on the RAN paging, wherein an RRC message during a resume
process triggered by the RAN paging is configured to be uncapable of carrying a NAS
message.


It is either a check is being performed or not. Intra claim limitation and Parent claim and child claim seems to be contradicting  with each other. 


2) 
The term uncapable seems to be indefinite.


Therefore Claim 12 is rejected as 112th (b)  for not being explicit.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 2019/0357119 A1).


Regarding Claim 1, 17, 18, 
Hong discloses an access control (AC) barring method (See [0063]; [0268]), being applicable to a terminal (Fig.5),
comprising:

detecting at least one of a non-access stratum (NAS) triggered event and an
access stratum (AS) triggered event (See [Abstract];  indicating access category information from an NAS layer to an AS layer of the terminal when an access
attempt is triggered; confirming whether access barring parameter information is included in the system information); and


performing AC barring check on at least one of the NAS triggered event and the
AS triggered event (See [Abstract]; controlling an access barring check operation in the AS layer by using at least one of the access category information and the access barring parameter information).



Regarding Claim 2,
Hong teaches all the features with respect to Claim 1 and Hong further teaches 
             wherein the AS triggered event is radio access network (RAN) paging (See Fig.2;[0075-0076]; UE replies to paging occurrences)) .


Regarding Claim 3,
Hong teaches all the features with respect to Claim 2 and Hong further teaches
(See [Abstract]; controlling an access barring check operation in the AS layer by using at least one of the access category information and the access barring parameter information)

comprises at least one of the following:

performing AC barring check on both the NAS triggered event (See [Abstract]; NAS barring for registration, authentication and attachment)  and the RAN
paging (See Fig.2; [0075-0076]; performing check to allow communication));

            in response to that AC barring check is performed on the NAS triggered event (See [Abstract]; NAS barring for registration, authentication and attachment)  
and detecting that the terminal enters a connected state (See [0158-0160]; UE in connected state), 

performing AC barring check on the RAN paging (See Fig.2; [0075-0076]; [0158-0160]);

performing AC barring check only on the RAN paging ((See Fig.2; [0075-0076]; [0158-0160]; if system information indicates for certain category); 

and

performing AC barring check only on the NAS triggered event ((See [0083]; [0142]; if system information indicates emergency categories and others);.



Regarding Claim 4,
Hong teaches all the features with respect to Claim 3 and Hong further teaches
                   wherein the performing AC barring check on both the NAS triggered event (See [Abstract]) and the RAN paging (See [Abstract]) comprises:

in response to determining that the NAS triggered event is subjected to AC
barring (See [Abstract]), for the RAN paging ((See Fig.2; [0075-0076]), 
executing a resume process triggered by the RAN paging (See Fig.1(S140); [Abstract]; and controlling an access barring check operation in the AS layer by using at least one of the access category information and the access barring parameter information);


for the NAS triggered event (See [0094]; [0178]; during minimum system request);, starting an AC barring timer corresponding to the
NAS triggered event (See [0094]; [0178]; starting timer to request again); and

(See [0094]; [0178]; once time end);
performing AC barring check on the NAS triggered event again (See [0094]; [0178]; re-request access for getting SI).


Regarding Claim 5,
Hong teaches all the features with respect to Claim 4 and Hong further teaches
                 wherein the AC barring timer is not restarted (See [0230-0235]). in response to that the RAN paging triggers the terminal to enter the connected state (See [0230-0235]) or to be in an inactive state (See [0230-0235]).


Regarding Claim 6
Hong teaches all the features with respect to Claim 4 and Hong further teaches
                   wherein the AC barring timer is reset or restarted (See [0147]) in response to that the RAN paging triggers the terminal to enter the connected state  (See [0147]; lower priority connection) or to be in an inactive state (See [0161-0162]; [0171]; UE after period of inactivity).





Regarding Claim 10,
Hong teaches all the features with respect to Claim 3 and Hong further teaches
              wherein the performing AC barring check on both the NAS triggered event and the RAN paging (See {Abstract]) comprises:

              in response to determining that the NAS triggered event is not subjected to AC
barring (See [0082-0083]), for the RAN paging (Fig.2(0075-0076]) , executing a resume process triggered by the RAN paging (See [0082-0083]; perform emergency communication); and

for the NAS triggered event (See [0124]), adding a NAS message to a designated message triggered by the RAN paging (See [0124]), and sending the designated message to a base station (See [0124]).



Regarding Claim 11,
Hong teaches all the features with respect to Claim 10 and Hong further teaches
                wherein the designated message is a radio resource control (RRC) message (See [0124]) during the resume process triggered by the RAN paging (See Fig.2; (124-0125]), or

(See Fig.2; (124-0125]), when the terminal is triggered to enter the connected state by the RAN paging (See Fig.2; ([0124-0125]).



Regarding Claim  12,
(Even though Claim 12 is rejected as being indefinite , the claim will be analyzed for compact prosecution as per examiner own interpretation)
 
Hong teaches all the features with respect to Claim 3 and Hong further teaches

                     wherein in response to that AC barring check is performed on the NAS triggered event (See [Abstract]) and detecting that the terminal enters a connected state (See Fig.2; ([0124-0125]), 

the performing AC barring check on the RAN paging (See Fig,2; [0075-0076]; [0141-0142])) comprises:

obtaining an AC barring check result from performing AC barring check on the
NAS triggered event (See Fig,2; [0075-0076]; [0141-0142]));
in response to that the AC barring check result indicates an approval (See Fig,2; [0075-0076]; [0141-0142])) and
(See Fig,2; [0075-0076]; [0141-0142])), 
performing data transmission triggered by the RAN paging in the connected state without performing AC barring check on the RAN paging (See Fig,2; [0075-0076]; [0141-0142])); and
           in response to that the AC barring check result indicates a rejection(See Fig,2; [0075-0076]; [0141-0142])), performing
AC barring check on the RAN paging (See Fig,2; [0075-0076]; [0141-0142])), 
             wherein an RRC message during a resume process triggered by the RAN paging is configured to be uncapable of carrying a NAS message (See Fig,2; [0075-0076]; [0141-0142])).


Regarding Claim 13,
Hong teaches all the features with respect to Claim 3 and Hong further teaches
                 wherein the performing AC barring check only on the RAN paging ((See [0083]; [0142]; if system information indicates emergency categories and others);.comprises:
allowing for executing a resume process triggered by the RAN paging (See [0142]).




Regarding Claim 14
Hong teaches all the features with respect to Claim 3 and Hong further teaches
                  wherein upon performing AC barring check only on the RAN paging (See [0141-0142]), an RRC message during the resume process is configured to be capable of carrying a NAS message (See [0141-0142]),.


Regarding Claim 15,
Hong teaches all the features with respect to Claim 3 and Hong further teaches

                  wherein the performing AC barring check only on the NAS triggered event ((See [0083]; [0142]; if system information indicates emergency categories and others) comprises:
 in response to that the NAS triggered event is subject to AC barring (See [0058-0059]; AC performance) and a resume process triggered by the RAN paging is not executed (See Fig.2; [0058-0059]; Base station reject connection)  , 
responding to a release initiated by the network or other RAN paging initiated by the network again (See Fig.2; {0058-0059]; release of connection).



Regarding Claim 16,
Hong teaches all the features with respect to Claim 2 and Hong further teaches
(See Fig.2; [0075-0076]; 0142]; paging come from core network), and the performing AC barring check on at least one of the NAS triggered event and the AS triggered event (See [Abstract]; performing AC barring according to system configuration) comprises:


performing AC barring check only on the CN paging (See [0081-0082];[0141-0142]).




Regarding Claim 19.,
Hong teaches all the features with respect to Claim 18 and Hong further teaches

wherein
the mobile terminal (See {Abstract]; UE) is configured to, 
  when detecting events simultaneously triggered by NAS and AS in the mobile terminal (See [Abstract]; [0058]; [0152]; registration attachment and connection), perform the AC barring on at least one of the NAS triggered event and the AS triggered event (See [Abstract]; [0152]; check at least one barring), thereby realizing AC barring for concurrent events and expanding application range of AC barring (See Fig.2;[0152-0153]; perform double check control) .



   ---------------------------------------------Official Notice------------------------------------------



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  		Hong (US 2019/0357119 A1) in view of Examiner Official Notice.


Regarding Claim 20,
Hong teaches all the features with respect to Claim 19 and Hong further teaches about UE for wireless communication (See Fig.5; [0022-0023])

But Hong fails to explicitly recite  
About UE comprising a display screen 

However it is common in out art that
UE that perform voice and video communication comprises display screen. 

Therefore it would have been obvious for the mobile terminal to have a display screen.  


Allowable Subject Matter

Claims 7-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.





.Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646